 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDan embezzlement or some other act disqualifying him as an acceptable employee,would be in the position of any respondent claiming that it had complied with therecommended order of the Trial Examiner or the order of the Board. Presumably,if the General Counsel was satisfied that there had been compliance that would bethe end of the matter.On the other hand, if the General Counsel was of the opinionthat the evidence showed that in fact the employee in question had not committedthe alleged embezzlement or other disqualifying act he could take the position thatthere had been no compliance. Such a position would be comparable to any situa-tion where an employer offers reinstatement and then straightway discharges theemployee under circumstances that might convince the General Counsel that thereinstatement was no more than a sham and was not the bona fide remedial actionrequired.71In any event, any issue as to whether or not there had been complianceby Respondent with the recommended order or order would be litigable in a com-pliance proceeding.Briefly summarized, it is the Trial Examiner's opinion that, procedurally, the issueof whether or not Shepard, after his termination by Respondent, subsequently, whileworking for another employer under circumstances wholly unrelated to the eventsor actions of himself and Respondent at the latter's plant, committed an embezzle-ment, was a collateral issue and not properly or appropriately litigable at the hearingin chief before the Trial Examiner; the policies of the Act and the rights of the em-ployer would both be effectuated and protected by confining the issue of the allegedsubsequent embezzlement to the compliance stage, if such might occur.Upon the basis of the foregoing findings of fact and conclusions, and upon theentire record in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Through threats, interrogation, and surveillance, as found in section III, above,in the period commencing on March 13, 1960, and thereafter, Respondent GeorgiaCreosoting Corporation has interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act and has thereby engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.2.By refusing to hire or rehire employees Alva Lee Shepard and Ozie Lee Cookson or about March 21, and 23, 1960, respectively, for the employment period com-mencing March 23, 1960, Respondent has discriminated in regard to their hire andtenure and conditions of employment, thereby discouraging membership in a labororganization or in concerted activity, and has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act.3.Respondent has not engaged in unfair labor practices by its refusal to hire orrehire employee Lamar L. Bennett.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]71The issue of guilt or innocence of the alleged embezzlement would not necessarily bethe sole compliance issue, e.g., there might be evidence that other employees with knownrecords of offenses were employed.Combustion Engineering,Inc.andNorman Markus, Thomas M.O'Connor, Andrew FindleyInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,Local No.83,AFL-CIOandThomas M. O'Connor,Norman Markus,Andrew Findley.CasesNos. 17-CA-1426, 17-CA-1127, 17-CA-14928, 17-CB-216,,17-CB-9217, and 17-CB-9218.February 13, 1961DECISION AND ORDEROn November 10, 1959, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that the130 NLRB No. 24. COMBUSTION ENGINEERING, INC.185Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the Respond-ents and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report,2 the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings and conclusions of the TrialExaminer, modifies his recommendations respecting the remedy, andadopts them as modified.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, they will be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the Respondent Company unlawfully dis-criminated against employees Andrew Findley, Norman Markus, andThomas O'Connor.We have also found that the Respondent Unionunlawfully caused the discrimination against these employees.The record shows that Markus and O'Connor were denied employ-ment on a temporary job which has since been completed. Accord-ingly, we shall not order reinstatement for Markus and O'Connor butshall limit their remedy to backpay.We shall, however, order re-instatement for Findley.The Respondent Employer and the Respondent Union shall jointlyand severally make whole Markus, O'Connor, and Findley for anyloss of pay they may have suffered as a result of the discriminationagainst them.Backpay shall be computed in accordance with theformula set forth inF.W. Woolworth Company,90 NLRB 289.By letter dated July 13, 1959, the Respondent Union notified theRespondent Employer, with copies to the Charging Parties and theRegional Director, that the Union had no objection to the Employer'semploying the three men, and that the Union would continue to referrThe Respondent Union also filed a requestfor oral argument.The request is herebydenied as the record-, exceptions, and briefs adequately present the issues and the posi-tions of the parties.2We correct an inadvertenterrorin the Intermediate Report as to when the chargingparty Findleywas suspended from the Union.Section III,A, line 13, of the IntermediateReport, should read "January 9, 1959," rather than "1957."We also takecognizanceof the fact that the mentionin section III, B,of Superintendentof Erection Bevlin as a member of the Union since 1936 is not a reference to currentmembership in the Respondent Local No. 83 but to current membership in Local 606,Charleston,West Virginia, affiliated with International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers. 186DECISIONS OF NATIONALLABOR RELATIONS BOARDthe men to jobsites of the Employer or any other employer.We shallnot direct that a second notice of like import be served upon theEmployer.We shall also terminate the Respondent Union's backpayliability 5 days after July 13, 1959, the date of the Respondent's letterto the Employer as herein described.'We shall further require, in accordance with our usual practice,that the Respondent Employer, upon request, make available to theBoard and its agents all pertinent records necessary to compute theamount of backpay due.Our order shall include an affirmative requirement that the Re-spondent Employer, upon receipt from the Regional Director of signedcopies of Appendix B, shall post such notices in the same manner andunder the same conditions as apply to Appendix A.We shall also re-quire that the Respondent Union furnish copies of its notice to theRegional Director for posting by the Employer at its jobsites andoffices.As there is no substantial evidence in the record showing specialjustification or necessity for a broad order in this case, we shall limitthe scope of the Trial Examiner's recommended order. That part ofthe order which requires the Employer to cease and desist from en-couraging membership in the Respondent Local No. 83 "or any otherlabor organization" must be limited to Local No. 83. Similarly, theorder against the Respondent Union which, as recommended, directsthe Union to cease and desist from causing or attempting to cause theRespondent Employer "or any other employer" to discriminate againstemployees, will be limited in scope to the Respondent Employer.4ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. Respondent Combustion Engineering, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from encouraging membership in InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,'Plumbers and Steamfitters Union Local 100, at at.(Beard Plumbing Company),128 NLRB 398*Consistent with his dissent inCentral Rigging and Contracting Corporation,129NLRB 342Member Rodgers would not narrow the scope of the order recommended bythe Trial Examiner.He is of the opinion that the circumstances of this case warrant abroad olderHe notes in particular that the discrimmatees here were special objects ofunion resentment, and if these discriminatees are to be given any real protection fromunlawful acts of the Union the protective scope of the order should extend to their em-ployment by any other employerMoreover,Member Rodgers believes that the decision of the majority here is incon-sistentwith other action being taken by the Board-specifically the Board's action inh L R B v Brandman Iron Company,281 F 2d 797 (C A 6), a decision decided ad-versely to the Board on the same matter and from which the Board has filed with theSupreme Court a petition for certiorari. COMBUSTION ENGINEERING, INC.187Forgers and Helpers, Local No. 83, AFL-CIO, by discriminatorilydischarging any of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Andrew Findley immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tothe seniority or other rights and privileges he may have enjoyed.(b)Jointly and severally with the Respondent Union make An-drew Findley, Norman Markus, and Thomas M. O'Connor whole forany loss of pay they may have suffered by reason of the discriminationagainst them, as set forth in the section of this Decision and Orderentitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post in its office at its Montrose, Missouri, jobsite and at anyother jobsite offices that it may have within the territorial jurisdictionof Local No. 83, copies of the notice attached hereto marked "Appen-dix A." a Copies of such notice, to be furnished by the Regional Di-rector for the Seventeenth Region, shall, after being duly signed byRespondent's representative, be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notice is not altered, defaced, or coveredby any other material.(e)Post in the same places and underthe same conditions as setforth in (d) above, andas soon asthey are forwarded by theRegionalDirector, copies of the Respondent Union's noticeherein marked"Appendix B."(f)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Employer has taken to comply herewith.B. Respondent International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers, Local No. 83,AFL-CIO, its officers, agents, representatives,successors,and as-signs, shall :1.Cease and desist from causing or attempting to cause CombustionEngineering, Inc., to discharge or otherwise discriminate against An-51n the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrew Findley, Norman Markus, Thomas M. O'Connor, or any otheremployee, in violation of Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Jointly and severally with the Respondent Employer makewhole Andrew Findley, Norman Markus, and Thomas O'Connor forany loss of earnings they may have suffered by reason of the discrimi-nation against them, as set forth in the Section of this Decision andOrder entitled "The Remedy."(b)Notify its members in writing, with copies to be sent to AndrewFindley, Norman Markus, and Thomas M. O'Connor, that it has nopolicy that requires or expects its members to refuse to work withFindley,Markus, O'Connor, or other nonunion member employees,and that it expects, intends, and directs that its members not refuseto work with Findley, Markus, or O'Connor, or any employees, forthe reason that such employees are not members of the Union.(c)Post at its offices in Kansas City, Missouri, and at the jobsiteoffices of Combustion Engineering, Inc., at the Montrose, Missouri,job, and at other jobs of the said Employer within the territorial juris-diction of Local No. 83, copies of the notice attached to this Decisionand Order marked "Appendix B." 6 Copies of such notice, to be fur-nished by the Regional Director for the Seventeenth Region, shall,after being signed by Respondent Union's representative, be posted byit immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notice is notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Seventeenth Regionsigned copies of the notice attached hereto marked "Appendix B,"for posting by the Employer at its jobsites and offices.(e)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.CHAIRMAN LEEDOM and MEMBER FANNING took no part in the con-sideration of the above Decision and Order.6See footnote 5,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : COMBUSTION ENGINEERING,INC.189WE WILL NOT encourage membership in International Brother-hood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers,Local No. 83,AFL-CIO, bydiscriminatorily dis-charging any of our employees.WE WILL offer to Andrew Findley immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to the seniority or other rights and privileges hemay have enjoyed.WE WILL, jointly and severally with International Brother-hood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgersand Helpers,Local No. 83,AFL-CIO,make Andrew Findley,Norman Markus,and Thomas M. O'Connor,and each of them,whole for any loss of pay suffered by reason of the discriminationagainst them.All our employees are free to become,to remain,or to refrain frombecoming or remaining,members of the above-named Union, or anyother labor organization,except to the extent that this right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized by Section 8(a) (3) ofthe Act.COMBUSTION ENGINEERING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS AND ALL EMPLOYEES OF COMBUSTIONENGINEERING, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL not cause or attempt to cause Combustion Engineer-ing, Inc., to discharge or otherwise discriminate against AndrewFindley, Norman Markus, Thomas M. O'Connor, or any otheremployee, in violation of Section 8 (a) (3) of the Act.WE WILL, jointly and severally with Combustion Engineering,Inc.,make Andrew Findley, Norman Markus, and Thomas M.O'Connor, and each of them, whole for any loss of pay sufferedas a result of the discrimination against them.WE HAVE no policy that requires or expects our members torefuse to work with Andrew Findley, Norman Markus, Thomas 190DECISIONSOF NATIONALLABOR RELATIONS BOARDM. O'Connor, or other nonunion member employees.We expect,intend, and direct that you will not refuse to work with Findley,Markus, or O'Connor, or any employees, for the reason that suchemployees are not members of the Union.INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, BLACK-SMITHS, FORGERS AND HELPERS, LOCALNo. 83, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Norman Markus, Thomas M. O'Connor, and AndrewFindley, herein called Markus, O'Connor, and Findley, the General Counsel of theNational Labor Relations Board, herein called the Board, issued a consolidatedcomplaint against Combustion Engineering, Inc., herein called Combustion or theCompany, and International Brotherhood of Boilermakers, Iron Ship Builders, Forg-ers and Helpers, Local No. 83, AFL-CIO, herein called the Union.In substance, the complaint alleged that Combustion had terminated Markus,O'Connor, and Findley, because they were not members in good standing of theUnion although Combustion had reasonable grounds for believing that such mem-bership was not available to the aforementioned individuals on the same terms andconditions applicable to other members or because their membership had been ter-minated for reasons other than failure to tender periodic dues and initiation fees.The complaint alleged that the Union caused or attempted to cause the foregoingaction by Combustion. In their answers, Combustion and the Union denied thecommission of unfair labor practices and Combustion further asserted that Markusand Findley had filed grievances against Combustion regarding the same circum-stances as those covered in the charges; Combustion denied that copies of the chargesinCasesNos. 17-CA-1427 (O'Connor) and 17-CA-1428 (Findley) had beenserved upon it on March 27, 1959, as alleged. The Regional Office of the Board hadon August 3, 1959, served or made additional service upon Combustion of thecharges in Cases Nos. 17-CA-1427 and 17-CA-1428. The August 3 service wassubsequent to the issuance of the complaint, dated June 30, 1959, but prior to thecommencement of the hearing, August 10, 1959.At the hearing Combustionamended its answer so that it admitted receipt of the charge in Case No17-CA-1427 but denied receipt of the charges in Cases Nos. 17-CA-1426 and17-CA-1428 prior to issuance of complaint.Combustion explained that it hadsimply made a mistake as to the case number of the charge that it has admittedlyreceived on March 30, 1959.The General Council thereupon served combustionat the hearing with a copy of the charge in Case No. 17-CA-1426.It is Combustion's position that charges served after issuance of a complaint can-not serve as a basis for a complaint.The General Counsel introduced into therecord three copies of letters from the Board's Regional Office, dated March 27,1959, transmitting copies of the three charges to Combustion with sworn certifica-tions on each letter to the effect that the respective charges were served by regis-teredmail on March 27, with a return postal registry receipt showing receipt byCombustion on March 30, 1959Apparently all charges were mailed purportedlyin one envelope and Combustion asserts that the envelope contained only thecharge in Case No 17-CA-1427. Combustion points to the fact that on April 8,1957, it wrote to the Regional Office of the Board setting forth its position withrespect to the charge in Case No. 17-CA-1427, with no reference being made tothe other charges. COMBUSTION ENGINEERING, INC.191Since the Board'sRules and Regulationsprovide for service by registered mailand further provide that the return post office receipt shall be proof of service(Sections 102.88; 102.89; 102.90) itwould seem possibleto dispose of Combustion'scontentions on this ground.Further, the Trial Examinerisof the opinion thatthere is a presumptionthat official duty has been regularly performed by theclericalemployee in the RegionalOffice.If the aforementionedtype ofproof of servicecan be impugned a difficultproblem ofadministration can be envisaged.Prescinding from theforegoingobservations,it ispossible, on the evidence inthiscase,particularly the fact thatconsistentwith itslaterasserted position, Com-bustion onApril 8gave its defenseto the Regional Director on only one charge,Case No. 17-CA-1427, that Combustion did not receive copies of the other chargesin the envelope that purported to contain copies of all the charges.This omissioncould be due to a clerical error in the Regional Office but it is also possible thatthere wassome omissionor oversight in Combustion's handling of the documentsthat prevented them from reaching Combustion's responsibleauthoritiesor its at-torneys.Combustionmaintainsan office on the jobsite at Montrose, Missouri,where the alleged unfair labor practices occurred.W. E. Bevlin is in charge oftheMontrose office and has some clericalassistantsin that office.The districtsuperintendent of Combustion, Paul Motz, hasoffices in KansasCity,Missouri, adistance of about 75 miles from Montrose.There is also an office, apparently themainoffice of Combustion, in New York City.The charge or chargeswere sentto the Montrose office by the Regional Office of the BoardMotz testified thatBevlin telephoned him upon receipt of the charges and that he read them to Motz.Metz did not recall whether Bevlin mentioned any name or names butas far asMotz was concerned there were three men who had been discharged and who hadfiled charges.Motz was not certain whether he instructed Bevlin to forward thecharge(s) to his office in Kansas City and Metz thereafter transmitted them to theNew York office or whether Metz had directed Bevlin to send the charge(s) to NewYork directly. In the course of this handling it is at least as possible that humanerror occurred as that the error occurred in the Board's Regional Office, particularlyin view of the sworn certification of service by the government clerk in the courseof performing her official duties.'At the hearing, counsel for Combustion stated that during the course of theRegional Office's investigation Combustion was or became aware of the charge inCases Nos. 17-CA-1426 and 17-CA-1428 in addition to Case No. 17-CA-1427previously received, but had never been officially apprized of the charges in CasesNos. 17-CA-1426 and 17-CA-1428 until after issuance of the complaint. Adoptingarguendo,Combustion's positionregarding service of the charges, the Trial Examinerconcludes that the charge in Case 17-CA-1427 was received prior to issuanceof the complaint and that the complaint could and did include closely interrelatedalleged unfair labor practices such as the discharges of Markus and Findley whowith O'Connor were discharged on March 27, 1959, for thesame reasonand underthe same circumstances. It is further found that all charges were filed within 6months of March 27, 1959, that Combustion did receive copies of all charges, andthatCombustion was aware both prior to and subsequent to the issuance of thecomplaint that all three discharges were in issue.The complaint was thereforeproperly issued.Cathey Lumber Company,86 NLRB 157, 185 F. 2d 1021 (C A. 5),set aside on other grounds 189 F. 2d428; N.L.R.B. v. United States Gypsum Com-pany,206 F 2d 410 (C.A.5);N L R.B. v. Pecheur Lozenge Co , Inc.,209 F. 2d393 (CA.2); Kingston Cake Company, Inc.,191 F. 2d 563 (C.A. 3);The Co-lumbus Show Case Company,111 NLRB 206.The hearing was held in Kansas City, Missouri, from August 10 to 14, 1959,inclusive.All parties examined and cross-examined witnesses and thereafter filedbriefsOn the basis of the entire record in the case, and upon the observation of the de-meanor of the witnesses at the hearing, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCombustionEngineering,Inc , is a Delaware corporation with its principal placeof businessinNew York, New York. Itis engaged in the manufacture, sale, con-i Ilevlin's testimony indicated some uncertaintyHe at first testified that he did see allthree charges shortly after the discharge of the three complainantsHe later assertedthat he saw one charge and two grievance claims which he had mistakenly referred to ascharges in his original testimony 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDstruction, and installation of industrial boilers. In the course of its operations, Com-bustion performs work and renders services valuedin excessof $10,000,000 annuallythroughout the United States.Since early in1957Combustion has been engagedin and is still engaged in the construction of a power unit at the Montrose SteamElectric Station Plant of Kansas City Power and Light Company in Henry County,Missouri.The value of this projectis in excessof $1,000,000.The Trial Examiner finds that Combustion's business operations are in commerceand affect commerce within themeaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local No. 83, AFL-CIO, is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn August 1957 the Union had held an election for the office of business manager.The successful candidate was William A. Akers, then president of Local 83, who hadbeen opposed by a group of members including Findley, Markus, and O'Connor, thecomplainants herein.Between 1957 and the date of the hearing the Findley factionhad instituted litigation against the Union apparently with reference to such mattersas its books, records, and financial affairs.On January 9, 1957, Findley, who had been a member of Local 83 since 1942, wassuspended from the Union and was expelled therefrom on February 2, 1959.Aboutthis same time Markus, O'Connor, and a total of about 19 or 20 other members weresimilarly dealt with by the Union.The aforementioned court litigation had beenwell publicized by the Kansas City newspapers since that city was the situs of bothLocal 83's and the International Union's headquarters.The suspensions and expul-sions of the dissident members had also been publicized in the press and their statuswas well known.At the time of the hearing the expulsions were pending on appealto the executive council of the International Union.B. The events of March 25, 26, and 27, 1959Pursuant to a referral by Akers, Findley reported to the Montrose constructionsite on March 25, 1959. The Montrose project involved the erection of a generatingunit including boilers and related equipment by Combustion for the Kansas CityPower and Light Company. The project had been underway since January 1957 andinMarch 1959 there were 30 boilermakers, plus Lester Davis, general foreman ofboilermakers, and three assistant boilermaker foremen or pushers, employed?TheMontrose job was the first to which Findley had reported on referral by the Unionafter his expulsion from that organization in February 1959.Starting time on the job was 8 a.m. and Findley arrived at the site shortly priorthereto.He entered the building where was located the project office, the toolroom,a waiting area outside the toolroom where a milk vending machine was located, andthe rooms used for changing clothes, referred to as the change room, which wasupstairs.After first going to the change room Findley came into the office where thecompany's timekeeper filled out various employment forms for Findley and anotherboilermaker, Hendrix, who was also reporting for work.Findley was then told to go2As previously mentioned Bevlin was superintendent of erection, sometimes referred toas the erector, in charge of the entire project for Combustion.There were three othererectors under Bevlin. In addition to boilermakers, the other craft unions on the projectwere ironworkers, steamfitters, millwrights, carpenters, laborers, installers, and brick-layers, all of whom had stewards except the laborers.Henry Redel was the boilermakers'steward.All boilermakers on the Montrose job were members of the Union and all had beenreferred to the job by the Union.Bevlin has been a member of the Union since 1936and was a member in good standing at the time of the hearingDavis was a member ofthe Union and had been sent out to the job In response to Bevlin's request to the Unionfor a general foremanThe assistant foremen were also union members. At the hearingcounsel for the General Counsel stated that he did not propose to go into the question ofthe legality of the hiring hall operation and the complaint did not attack the hiring hallor contract. COMBUSTION ENGINEERING, INC.193up to Ira Sparks' gang which was working near the top of the boiler.3Sparks wasthe assistant foreman of a gang consisting of O'Dell, Jones, Singleton, Gilio, Hendrix,and Findley.When Findley reached the area where Sparks' gang was working,Sparks told O'Dell that he was not going to work with Findley.4O'Dell stated thathe was not going to work with Findley and proceeded to go down from the top of theboiler.En route O'Dell met Balestrere, a member of another gang, and, in responseto the latter's query as to where he was going, O'Dell replied that he was walking offbecause Findley was working.Balestrere stated that if Findley was working hewas walking off also.When O'Dell and Balestrere reached the ground they looked for Redel, the unionsteward.They told Redel that they were not going to work with Findley. Redel'sonly comment was that he would contact General Foreman Davis.The men re-ported to Davis what they had said to Redel about not working with Findley.Davissuggested that Bevlin, the superintendent, should be contacted and, according toBalestrere,Davis said, "You do not have to work if you do not want to." Bevlinwas not available and Davis instructed Redel to go up on the boiler to find out inwhose gang the two men worked.Upon reaching a point about 20 or 25 feet belowwhere Sparks and his gang were working Redel told Sparks that O'Dell and Balestrerehad walked off because they did not want to work with Findley. Sparks testifiedthat he stated to Redel that he did not want to work with Findley either.5 Sparkstold Findley that the men did not want to work with him because he did not have aticket.6Findley said he had a [union] card but Singleton, who was in the group,remarked, "Findley, you know you don't have a card, it was taken from you, and Idon't want to work with you and if the shoe was on the other foot you would notwork with me."Hendrix also said that he would not work with Findley.Redeltestified that he, Redel, then said that he would not work with him either; Redel saidto Findley, "The men refuse to work with you, you don't have a ticket"; and Redelsuggested that they go down to the office. Findley, Redel and the others then pro-ceeded down the stairs from near the top of the boiler and by the time they reachedthe ground all the boilermakers on the job had left their work stations and hadcome down.?8 The boiler was approximately 180 feet high with stairs from the ground level to thetop portion interspersed by a series of levels or landings.The men were working ingroups or gangs at various points on the boiler.In response to a question whether to his knowledge he was the first man in his gangto say that he would not work with Findley, Sparks replied that he had told O'Dell thathe was not going to work with Findley.s Redel testified that when O'Dell and Balestrere had spoken to him on the ground andwhen he spoke to Davis about the two men, Davis told him to go up on the boiler to findout in what gang the two men belonged.Redel said he believed the men were in Sparks'gang but he went up to where Sparks was working to inquire. According to Redel be askedSparks whether O'Dell and Balestrere were in his gang and Sparks replied in the negative.The conversation between Redel, Sparks,and the others then ensuedThe Trial Examinerfinds unconvincing Redel's explanation of why he went to the top of the boiler afterO'Dell and Balestrere told him that they were not going to work with Findley. It appearsunlikely that Davis, who was the Immediate superior of the three assistant foremen orpushers and who assigned men to their gangs,did not know In what gang the two menworked.There is no apparent reason why Davis or Redel could not ask O'Dell andBalestrere, who had come down from the boiler and were on the ground talking to them,for the information.Also neither Findley, Sparks, Singleton, or Hendrix, who were withSparks on the, boiler when Redel asserted he asked Sparks,presumably in a loud tonesince he was about 25 feet below him, whether the two men worked for him, testified toany such inquiry by Redel.Finally,Redel's testimony, that, consistently with his reasonfor going up the boiler he asked Sparks the question and received it negative reply, Is im-plausible because O'Dell was in Sparks'gang and Sparks,shortly before Redel's advent,had spoken to O'Dell at the work station on the boiler and had told him he was not goingto work with Findley.Davis, Balestrere, and Sparks rode together in the same car pool.6A ticket is a dues receipt and Findley as an expelled member did not have one. Inthis connection it may be noted that Findley's uncontroverted testimony was that he hadoffered to pay his dues for January, February, and March but Akers refused to acceptthe dues.'Hendrix, formerly an assistant business agent in another local of the Union, had, likeFindley, reported for work that morning.He and Findley had been in the office togetheraTth^rnh Fin1ley had been sh nerl in fir'-t and had nnpiirentTy arrived at his work stationin Sparks' gang before Hendrix started up the stairs to report to the same gang.Ad-ii,; ^_S4--Pl-vol ] '0--1-i 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDA group consisting of Davis, Redel, and Findley then went into the office. Presentin the office were Bevlin and the timekeepers.Davis said, the men refuse to workwith Findley.Redel testified that he told Bevlin that he was not going to workwith Findley.Bevlin then telephoned Akers and informed him that the men werewalking off the job because of Findley.Akers' reply, according to Bevlin, was thathe could not force them to stay on the job.$Akers also spoke to Davis at thistime and testified that he told him that the men had to go back to work.Redel wasthen put on the telephone and Akers informed him that he should tell the men thatthey have to go back to work. Redel said he would do so although he did not thinkitwould do any good. The conversation ended on this note.Neither Davis norBevlin thereafter, at any time, addressed the men to ask or to direct them to returnto work.When Redel finished speaking to Akers on the telephone, Redel spoke to Findleyand was so observed by Bevlin although the latter did not hear what was said.Findley, whom the Trial Examiner found to be a credible witness with a goodmemory and not prone to exaggeration or inaccuracy, testified that Redel said tohim, "Why don't you go home; these men won't work with you, you don't have aticket "Findley, Davis, and Redel then walked out of the office and outside thedoor Redel again said, "Why don't you go home." Findley replied that he did nothave to go home. Findley then walked back through the office to the toolroomwhere Parks, the toolroom attendant, asked him why he did not go home.9 Outsidethe toolroom the majority of the boilermakers, who had walked off the job, aspreviously described, were waiting in a type of anteroom provisioned with severalvending machines.Redel walked up to the group of boilermakers and said, "Anyof you men that want to work with Findley can go back to work."Many of themen replied that they did not want to work with Findley because he did not have aticketThose present, including Redel, then threw in their brass 19 and proceededto go home.iimittedly,Hendrix and every other man on the job knew that Findley was no longer amember of the UnionOn his way up the boiler, Hendrix spoke to White and variousho,iermakers about Findlev being on the lobHendrix testified that he had been waitingfor an excuse, or an "out" so that he could walk off the job because of Findley's presenceHis testimony was that lie found the excuse during the conversation (Redel, Sparks,Singleton), previously described, at his work station, when Singleton said that he was notgoing to work with FindleyHendrix stated that as far as he could observe none of themen were walking off as lie was going up the stairs although Findley was at this workstation at the top of the boilerVarious witnesses called by the Union, all of whom were boilermakers on the Montroselob, testified that they walked off the job at approximately the time they saw Findley onthe boiler, e g , Boyd, Kenneriey, Jones, Kapler, and WhiteBoyd,Kennerley, andKapler were in the same work gang and Jones was a member of Sparks' gangBoydtestified that after telling some fellow workers that he was not going to work with Findleyliewas the first man to walk off but lie then waited 30 to 45 minutes to see what theother men would doKennerley stated that when he saw Findley at the top of the boilerhe went over to some other boilermakers who were working and asked how come Findleywas on the job.Kennerley said, "we will go down and find out the reason" and "we"started downAlthough Jones was in Spaiks' gang, he testified that lie did not hearSparks, Singleton, or Hendrix say anything before he went donnAfter learning thatFindley was working, Kapler, before leaving his work station, waited awhile wonderinghow many others were going to walk off In Kapler's words, "I wondered 'how many ofthem were just going to accidentally walk off with me."Akers did not controvert Bevlin's testimony on this pointHe testified that lie mighthave talked to Bevlin on that occasion but he was not sure and did not recall talking tohunSince Bevlin testified to the affoiedescribed conversation at several points in histestimony and impressed the Trial Examiner as a credible witness regarding the matter,the Trial Examiner finds that the conversation took place as described by Bevlin9Parks held the elected position of inside guard or inspector in the UnionThe dutiesof the job consisted principally of checking to see whether all persons attending unionmeetings were members in good standingto "Brass" refers to a numbered metal tag and a series of tags or chipsEach manpicks up his tag or brass when lie goes to work and return, it at the end of his workday"Brass" serves the general function of a time checkThe chips are used in checkingout tools11 O'Dell testified that after lie came down from the boiler lie was around for about40 minutes or an hour ; he stood around the toolroom "waiting to see what they were goingto do about it .we were all milling around there waiting to turn our brass in when COMBUSTION ENGINEERING, INC.195Although Bevlin testified that on March 25, when the men walked off, nobody hadtold him the exact reason why the men would not work with Findley he admittedthat he had a pretty good idea of the cause of the walkout "because I knew thathis [Fmdley's] card had been taken." Following the vacating of the jobsite on March25, BBevlin telephoned Motz, the Company's division superintendent in Kansas City,and informed him that the Union had sent Findley to the job and the men hadwalked off. It wasBevlin's opinionin talking to Motz that the latter understoodthe implications of what he reported and knew as well as Bevlin that Findley hadbeen deprived of his union card "becauseitwas inall the papers" and Motz "hasbeen in this territory quite a while." 12 In the course of the conversation, accordingtoMotz, Bevlin reported that he had called thelocal unionabout the walkout.Although neither Motznor Bevlintestified as to what the latter had told the formerabout the result of Bevlin's call to Akers, it is a legitimate inference that Bevlin,under the circumstances, did advise his superior what success or lack of successBevlin had had in contacting the local union and of what Akers had said,supra.13This conclusion is to a degree confirmed by the testimony of both Bevlin and MotzthatMotz in the aforesaid conversation instructed Bevlin to stand by while Motzcontacted somebody about getting the men back to work.Motz would hardly havefelt the need of contacting someone for such a purpose if Bevlin's report on his callto the local union had been fruitful or had indicated that the business manager hadundertaken to put the men back to work.14After speaking to Bevlin, Motz endeavored without success, to contact Akers andOsbourne, president of Local 83 and assistant business manager.Motz then spoketoW. H. Shahane, a vice president of the International Union and former businessmanager of Local 83, whose offices were in Kansas City.According to Motz theconversation with Shahane took place on Wednesday and Shahane told him on thatoccasion that the men had been ordered back to work.15Redel came in and said, `anyone that wants to work with Findley there, they can if theywant to ; if you want to work then go on back to work' "i O'Dell then turned in hisbrass and leftBalestrere testified that Redel gave him a choice of working or not work-ing and that Balestrere then turned in his brass and leftSingleton testified that he wasstanding around and heard Redel ask if anyone wanted to work with Findley. Boydtestified to the same effect and described Redel's statement as, "if anybody wanted towork with Square [Square Head Findley was the latter's nickname], go on back to work "Findley, who was present in the office and was also around the toolroom when Redelspoke to the men, corroborates the foregoing union witnesses as to what Redel said andFindley specifically denied hearing Redel make any reference to Akers or his orders.Redel testified that aifter speaking with Akers on the telephone he told the men, "Youguys are all supposed to go to work."He testified that none of the men said anything butthen changed his testimony to state that many of the men said they were not going towork and Redel said, "The business agent says you are supposed to work" ; at this point,according to Redel many men threw In their brass as did Redel. Elsewhere, Redel testi-fied that he made reference to Business Manager Akers' wishes when he spoke to the menon Thursday, March 26 In appraising the foregoing and other portions of the record theTrial Examiner finds that Redel's conduct and statements on March 25 were as describedabove in the body of this report12 In his testimony Motz stated that news of the dissident movement in the Union hadbeen in the newspapers for weeks and weeks, that it was common knowledge, and that hewas aware that Findley, Marcus, and O'Connor were dissidents and no longer union mem-bers and that "we knew what was going on."13Although Mote could not remember all the details of his talk with Bevlin he statedthat Bevlin would have given him all the information he had relating to the walkout andthe surrounding circumstancesi{ Bevlin had called Akers, as we have seen, when the men left the jobsiteHe did sobecause in his view "the men, they work under Akers and he is sort of their boss in awayHe is their Business Manager " Since Bevln had been superintendent of erectionfor Combustion for 11 years, in the construction industry, and a member in good stand-ing in the Boilermakers Union since 1936, he was eminently qualified to make a realisticappraisal of the situation and of the interrelationships therein.15 Since the record indicates that Bevlin called Mote on Wednesday right after the menhad walked off, it appears that their conversation was probably no later than 10, amMote then tried to contact Akers and Osbourne and was successful in reaching Shahane.In view of the urgency of the situation fi om Mote' standpoint it Is probable that he talkedto Shahane on that same day.However, it is not entirely clear how Shahane knew thatthemen had been ordered back to work at that point unless lie had talked to AkersAkers testified that Shahane spoke to him Wednesday night or Thursday morning, indi- 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Wednesday afternoon, Markus and O'Connor were at the union hall in Kansas.City.While they were there, Davis, Singleton, and two or three other boilermakers,who had walked off the Montrose job that morning, arrived. Singleton announcedto the aforementioned men that they (Singleton,of al.)had walked off the job.because Findley was on the job and he did not have a card. Shortly thereafter AkerscalledMarkus and O'Connor into his office, together with Davis.Akers asked-Davis whether "they" had walked off because they did not like Findley or becauseFindley did not have a card.Davis apparently did not answer the question directly.Akers told Markus and O'Connor that he was referring them to the job at Montroseand that they should report for work there the next morning.That evening, Wednesday, Findley telephoned Akers and reported to him what-the men had said and done and what Redel had said and done at Montrose aboutnot working with him.He asked Akers what he should do. Akers told him to goback to the Montrose job in the morning.Findley,Markus, and O'Connor drove to the job together on Thursday morning,March 26.While Markus and O'Connor went into the office to sign their employ-ment papers, Findley went to the toolroom area to pick up his brass. Some of theother boilermakers had already picked up their brass and some had not and theywere all standing in the general area outside the toolroom.When Findley appearedthe men who had picked up their brass threw them back in the box and all the menproceeded to leave the jobsite.Meanwhile, Markus and O'Connor were in the office being processed togetherwith two other boilermakers, Boofer and Bruin, whom the Union had referred to.the job.Present, in addition to the foregoing, were Bevlin and the timekeeper.Redel then came in and said to Boofer and Bruin, "Are you fellows going to workwith these two?They haven't got a ticket."Bruin shook his head negatively andBoofer said he would do whatever Akers wanted him to do. Redel repeated thatMarkus and O'Connor did not have a ticket and Boofer shook his bead negatively.MarkusaskedBevlin what he and O'Connor were to do and Bevlin said, "I can'tuse just two of you, so I guess we're going home." 16 Thereafter there was no workperformed on the job that day, Thursday, everyone having gone home.Davistelephoned Akers from the jobsite, advised him of the walkout, and Akers instructed;Davis to have the men come to the union hall so Akers could talk to them.Substantially all the boilermakers who had walked off the job reported to theunion hall either before or at about noon on Thursday.Davis and Redel wereamong those present.Akers was not there initially but came in sometime in theearly part of the afternoon.Akers testified that he first dictated a letter of instruc-tion to his secretary in his office.He then came out and told the men that, whilehe could not make them work if they did not want to, "you guys are going to haveto go back on the job"; that he was having letters typed that he would give them.Some of the men, including Singleton, said to Akers that they were not going to-return to work.Akers made no reply but turned around and walked away.17 Bycated that he, Shahane, had heard about the walkout and directed Akers to get the menback on the job. This testimony of Akers tends to indicate that Shahane probably learnedof the walkout from speaking to Motz but it is not easy to understand how Shahane wasable at that prior point to tell Motz that the men had been ordered back unless there wastwo conversations with Motz or unless there was some generally understood predeter-mined union position.isThe foregoing incident in the office is based on the testimony of Markus, substantiallycorroborated by O'Connor, both of whom impressed the Trial Examiner as credible wit-nesses,and it is found that the incident occurred as thus stated.Bevlin testified that heheard Redel tell Markus and O'Connor that the men would not work with them becausethey did not have a ticket and that he telephoned Motz and advised him what had hap-pened and what Redelhad said.According to Redel, he told Boofer that he was sup-posed to work with Markus and O'Connor and he did not recall what Boofer said butBruin stated that he did not want to work with them because they did not have a card.17The Trial Examiner has credited Akers' testimony as to what he told the men at theunion hall except in those respects where it did not jibe with or was controverted by thetestimony of boilermaker witnesses, called by the Respondent Union, who were present.Thus Akers testified that when Singleton said he was not going to return to work Akerstold him that while he could not make him go back to work but he wished that he would.Singleton testified that Akerssaid nothingin reply to Singleton's statement but turnedand walked away. Akers testified that he told the men that the International had orderedhim to direct the men that they should not walk off and should return to workNo oneelsewho was present testified that Akers had made any reference to the Internationaland O'Dell, Kapler, White, Hendrix, and Singleton asserted that Akers' statement was, COMBUSTION ENGINEERING,INC.1974 p.m. all the aforementioned letters had been typed and a letter was handed toeach individual who was present.Similar letters were mailed to a few boilermakerswho had walked off the job but who were not present.The letters,dated that day,March 26,stated:Please be advised that you have not received permission from this office to walkoff your job at the Montrose Station,and I am hereby ordering you to returnto your job at Montrose Station immediately.The letters were signed by Akers, "Secretary-Business Manages."That same evening,March 26, Findley, Markus, and O'Connor received telegrams from Akers tellingthem to report back to the job the next day and stating that he had instructed theother boilermakers to report back to the job.18In addition to the foregoing events on March 26,we have seen that Bevlin hadnotified Motz on that morning that the men had again walked out and had apprisedhim of the steward's remarks in the office,supra.Later,on the same day, Motz,who had gone from Kansas City to Omaha on business,telephoned Bevlin fromOmaha sometime during the afternoon and ordered him to discharge Findley,Markus, and O'Connor for causing dissension on the job.Bevlin,on Thursday,thereupon instructed the timekeeper to make out the termination slips and paychecksfor the three men.The slips and checks were ready for the three men when theyreported for work on Friday morning,March 27,and were handed to them by thetimekeeper as described hereinafter.When Findley,Markus, and O'Connor,who rode together,arrived at the Montrosejobsite on March 27,itwas approximately 7:40 a.m.Findley went in first, evidentlyto the change room which was upstairs.Markus and O'Connor,who had arrivedin their working clothes, went back to the restroom which was on the first floor.There were boilermakers in the change room and others in the area around thetoolroom when Findley was ready to pick up his brass in front of the toolroom.Atthis juncture, about 7:50 a.m.,the timekeeper told Findley that he had orders to holdup his brass and the assistant timekeeper called Findley over to behind the toolroomand handed Findley his paychecks and termination slip.The last named documentstated the reason as "causing dissension on the job."When Findley went into theoffice he asked Bevlin why he was being separated.Bevlin said it was for causingdissension on the job,that was his orders.Markus and O'Connor,after going to the restroom,which was in a separate build-ing from that in which the office,toolroom,and change room were located, weremet by the timekeeper who came out the back door of the office and gave themtheir checks and termination slips.The latter set forth the same reason as thatwhich appeared on Findley's slip.The above incident took place at approximately7:55 a.m.When the whistle blew at 8 a.m. the other boilermakers went to workand Findley,Markus, and O'Connor left the jobsite.19The Trial Examiner findsthat they had to report back or go back to work.In the Trial Examiner's opinion if therehad been a reference to the International's orders this fact would have registered in theminds of the men at least to the extent that they or one of them would have recalledthe reference."Akers testified that on Thursday evening a number of boilermakers,including Davisand Sparks,visited him at his home. On this occasion,Akers, in response to questionsabout returning to work, stated,"There is nothing I can tell you about it only you boysare going to have to go back on the job"19Markus testified and the Trial Examiner finds, that prior to 8 a.m , when the above-described events occurred,all the boilermakers whom Markus observed were wearing theirwork clothes and some of them had their tools in hand.The Trial Examiner also findsthat customarily some of the boilermakers changed their clothes,picked up their brassshortly before the whistle blew,and then went out to work at the sound of the whistle ;that others customarily changed their clothes, picked up their brass when the whistleblew, and went out to work;that the foregoing patterns were followed on Friday,not changed their clothes or picked up their brass until a minute or two after the 8 a.m.whistle blew.Thus,White testified that he had changed his clothes before the whistleand that he usually picks up his brass as he goes out to work when the whistle blows :he followed this practice on Friday and went to work at the sound of the whistle.Hendrix was in the change room when the whistle blew and he picked up his brass andwent to work"a minute or so" after the whistle. Boyd had changed his clothes,pickedup his brass before 8 a in., and went to work at the whistleO'Dell had changed hisclothes before 8 am., picked up his brass,and went to work at the whistle.Kapler hadnot changed his clothes and did not go to work until he heard that Findley had beenterminated 198DECISIONSOF NATIONALLABOR RELATIONS BOARDthat with one or two exceptions all the boilermakers came to the jobsite on Fridaymorning shortly before 8 a.m.; that some of the men intended to and would haveworked because of Akers' instructions in the letters of March 26,supra;that someof the men, notwithstanding the letter, would not have worked if Findley, Markus,and O'Connor had gone to work on that morning; that it is a fair inference thatsome of the men were undecided when they arrived and would probably havefollowed the action of the majority or the action of those who, for one reason oranother,theywould decide to follow.At one point in his testimony Motz stated that he saw a copy of Akers' March 26letter on the jobsite and he believed that he saw the letter before the men returnedtowork.However, Motz subsequently testified that he first saw the letter whenKramer, an attorney of the Board's Regional Office, showed it to him on Monday,March 30, following the discharges 2° In other portions of his testimony Motzwas uncertain as to dates, e.g., he testified that he spoke to Bevlin and gave theorders to discharge the men on Friday, March 27; he later corrected his testimonyto the effect that he spoke to Bevlin and gave the discharge order on Thursday,March 26.The Trial Examiner is satisfied and finds that Motz did not see noris there any evidence that he was aware of Akers' March 26 letter prior to the timethatMotz issued orders for the discharges or prior to the actual discharges.Bevlin, likeMotz, impressed the Trial Examiner as being imprecise with respectto dates.21He testified that he believes that he had a copy of Akers' letter onThursday morning, March 26, and that he had picked it up on Wednesday evening;he also testified: "I believe I received it on the 26th. It had been mailed out beforethat."Since it is clear that the letter was not dictated until Thursday afternoon,March 26, and was not typed and distributed until about 4 p.m. in Kansas Cityon that day, the Trial Examiner finds that Bevlin, who was at Montrose, did nothave a copy of the letter on Thursday, when pursuant to Motz's orders, he gaveinstructions to the timekeeper to prepare the discharge papers for the three men.The Trial Examiner is also of the opinion and finds that the letter did not cometo Bevlin's attention until sometime after the discharge on March 27.22LucilleTuter, office clerk and secretary at the office of Local 83, and Akers testified indetail regarding the preparation and distribution of the March 26 letters.Nomention was made of any transmittal to a representative of Combustion.Moreover,notwithstanding the lack of evidence that a copy of the letter was sent to Montrose,if it is assumed that a copy was mailed from Kansas City on March 26 it wouldnot have reached Bevlin until 9 a.m. or after, on March 27, which was subsequentto the discharges 23In concluding the description of events on March 25, 26, and 27, it is appropriateto consider the testimony of various union witnesses regarding the reason orreasons why they would not work with Findley,et al.24Kennerley testified that the20 As previously noted, the charges were filed on Friday, March 27, subsequent to thedischarges, and Kramer was not on the jobsite until after the charges had been filed21Bevlin testified that after he received a copy of O'Connor's charge in March, he re-ceived the others' charges around April 20He then testified that the latter date couldhave been August 3 instead of AprilSubsequently, he stated that he did not receivethe additional charges but that he had been referring to grievances filed under the con-tractHe testified that Kramer, the Board attorney, had been to the jobsite and hadspoken to Bevlin, the timekeeper, and others about a month after the dischargesBevlinthen admitted that Kramer's visit was probably on March 3122During the opening statement of counsel for the Union reference was made to theletter issued by the Union instructing the men to return to work. The following colloquythen occurredindividuals instructions to go back to work 'Iby the Union or not-We will have to develop that .23The parties stipulated that Combustion maintains a P 0 box at Clinton, Missouri, fortheMontrose job"The hour of pick-up is frequently later than 9 00 to 9 -30 a.m butnever earlier ,"24At the hearing counsel for the Union stated the Union's position to be that most ofthe men had walked off the job because of the litigation that Findley and his group hadinstituted against the Union and because these men were causing dissension of the job andnot because Findley, Markus, and O'Connor were not union members In his brief, counselfor the Union states that "the union boilermakers, as individuals, refused to continue onthe job because they believed Findley to be a troublemaker, antagonistic to the Union,and no longer a union member " COMBUSTION ENGINEERING, INC.191 9only reason he walked off the job on March 25 was because Findley, a nonunionmen, was on the job 25 O'Dell testified that he did not like Findley's oppositionto the Union, particularly what he saidat union meetings,and that when Findleyceased to be a member he decided that he would not work with Findley. Boydgave as his reason for walking off the fact that Findley had sued the Union andbecause Boyd is "not in the habit of working with a nonunion member."Hendrix'sexplanation was that Findley was not a member, that he was a troublemaker andthat if Hendrix was in Findley's shoes Findley would not have worked with him.Hendrix had been a member of the Union for 19 years and when he joined he wasaware of the provision of the union constitution that members shall if possibleavoid working with nonunion mechanics and helpers.He thought the provisionwas still in the constitution until, when the instant unfair labor practice proceedingarose, he checked in the new constitution and could not find such a provision.Jones testified that it was his understanding that the constitution or bylaws of theUnion provide that members are not to work with nonmembers.He has neverworked with anyone who did not have a union card and he did not want to do iton March 25 when Findley appeared.Balestrere did not approve of Findley'slitigation against the Union but he stated that he probably would have stayed onthe Montrose job with Findley if the latter had not been expelled from the Union.Singleton's conversation on the boiler on March 25 indicates that the fact thatFindley no longer held a union card was a determining factor.Redel testified thathe believed in the Union and held a union card which he did not propose to loseby working with a nonunion man.White testified that it was not the policy ofthe Union to work with boilermakers who were not members of the Union. Superin-tendent Bevlin stated that based upon his experience in the construction industryand as a union member in the trade, the members of the Union will not workwith someone who isnonunion.C. Conclusionary findingsBased on the foregoing evidence the Trial Examiner is of the opinion that onMarch 25 when the initial walkout occurred the boilermakers ceased work primarilybecause Findley was not a member of the Union.While some of the men werehostile toward Findley because of his opposition to the Union, the determining factorwas his nonmembership.This is made abundantly clear by the fact that Findley'santiunion conduct had covered the period from August 1957 to the date of the hear-ing; his conduct had been open and well known to all the members of the Union andhad included litigation against the organization; substantially all the men on theMontrose job in March 1959 had worked on jobs with Findley during the aforemen-tioned period of his opposition to the Union but had at no time walked off a job be-cause of Findley's presence; it was not until the March Montrose job, the first newjob to which Findley had been referred and to which he had reported after his ex-pulsion from union membership on February 2, 1959, that a walkout occurred.Counsel for the General Counsel has taken the position that the reasons given bythe union witnesses for their walkout, such as dislike of Findley, Findley's oppositionto the Union, and Findley's nonmembership, are unworthy of belief.He advancesthe contention that the action of the men was collective action and that collectiveaction by the union members simply does not take place unless directed by theUnion. It is counsel's position that the conclusion is inescapable that the Union hadpassed the word to the members that they should walk off when Findleyet al.,appeared.While the Trial Examiner is in agreement, as heretofore stated, that personal feel-ings of dislike and Findley's litigation against the Union were not the determiningcauses of the walkout, he cannot agree that Findley's nonmembership was not thecause of the walkout. It is true that Findley and the other expelled men were work-ing on a job with other members at the time of their expulsion in February 1959,and no walkout occurred, and this fact lends some support to the General Counsel'stheory.However, the fact that they were already on the job and had been workingthereon for some time, and the fact that the job was near completion, serve to dis-tinguish the situation from Montrose which was the first job to which Findley re-ported to start work after his expulsion.The full import of the February expulsionmay well have taken some time to be digested by the Union and its members. In any=6Kennerley and others, hereinafter mentioned, testified that neither the Union nor anyunion official over told him or them anything in regard to a policy- of not working withnonunion people 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent, on the evidence in this record, the Trial Examiner concludes, as stated, thatthe walkout was caused by Findley's nonmembership in the Union.The aversion of the union boilermakers at Montrose to working with a nonunionmember had, according to their testimony, its inception in the past at a time whenthey joined the Union.As late as 1953 the constitution of the instant Union's Inter-national provided that members of the Union shall avoid working with nonunionmechanics and helpers.Some of the union witnesses,prominent in the walkout, testi-fied that as late as the inception of the instant proceeding they believed that theaforementioned provision was still in effect.The union steward, Redel, testified thathe did not intend to lose his union card by working with a nonunion man such asFindley 26The Trial Examiner is of the opinion that this Union's traditions, stem-ming from past rules and practices, were. a factor in the walkout in March 1959.Aside from the foregoing, the Trial Examiner finds that on March 25, when Find-ley appeared on the job, the evidence shows that the various boilermakers, with pos-sibly one or two exceptions, concertedly walked off the boiler where they wereworking.The men with each other referred to Findley's presence, stated what theyproposed to do or waited to see what others were going to do and then left their work,all at approximately the sametime.Typically, Sparks spoke to O'Dell; O'Dell spoketo Balestrere; Kennerley spoke to several others; Hendrix spoke to White and othersand testified that his cue or excuse to walk off was Singleton's remark made in theconversation with Redel, Sparks, and others; Kapler did not leave until he saw whatothers were doing since he was wondering "how many of them were just going toaccidentally walk off with me."Moreover, even after coming off the boiler the menstood around together on the jobsite waiting to see what the others and each of themwere going to do.When Redel, the steward, was told by O'Dell and Balestrere, two of the first mento walk off, that they were not going to work with Findley, he in no way remon-strated with them or in any way indicated that he, as the union steward, did any-thing,but acquiesce in and accept their position.The Trial Examiner is of the opinionthat Redel was an agent of the Union at least to the extent that he was the unionrepresentative on the job and was the conduit or transmitter of union policy to themembers on the job.Redel's subsequent conduct in going up to near the top ofthe boiler and announcing to Sparks, who was 25 feet away from him at the time,that O'Dell and Balestrere refused to work with Findley, had the effect, actual orcalculated, of certainly not abating the concern of the other men, still on the job,about remaining with a nonunion worker.Redel also took this occasion when hewas up on the boiler to state specifically that he himself would not work withFindley.Later, on that same day, after talking to Akers, Redel in his capacity assteward undertook to transmit to the men assembled around the toolroom whataction they should take.His statement, "Any of you men that want to work withFindley can go back to work," was calculated to and did, in the opinion of the TrialExaminer, have no other effect than to confirm in the minds of the hearers the factthat the Union and its steward were at least acquiescent in their action of walking offif not encouraging such action.27Since a principal is responsible for the act of his agent within the scope of theagent's general authority,or the "scope of his employment" if the agent is a servant,even though the principal has not specifically authorized or indeed may have spe-cifically forbidden the act in question, the Trial Examiner concludes that the Unionwas responsible for the walkout on March 25.2826 The 1957 constitution of the Union does not contain a provision about not workingwith nonunion mechanics and helpers.Local 83's bylaws did at one time contain thesame provision as the aforementioned 1953 constitutional provision concerningthe dutyof not working with nonunion men. Osbourn, president of Local 83 and chairman of thebylaws committee, testified that since June 1957, the local union has had no bylaws."'The expression"To damn with faint praise"is a familiar one and its meaning is evi-dentTo speak to a group of building trades union members possessing the backgrounds,practices, and traditions previously mentioned, as Redel did, conveys somewhat the sameidea or, more precisely, it may be likened to saying to strikers if anyone wants to be ascab he can go back to work28 It is enough if the principal actually empowered the agent to represent him in thegeneral area within which the agent acted.Restatement Agency, Sections 219, 228-237.This is the effect of Section 2 (13) of the Act which providesIn determining whether any person is acting as an "agent" of another person soas to make such other person responsible for his acts, the question of whether the COMBUSTION ENGINEERING,INC.201The conversation between Superintendent Bevlin and Akers on March 25 was notinconsistent with but tended to be confirmatory of the foregoing conclusion regardingthe Union's acquiescence in the walkout since Akers simply told Bevlin that he wouldnot make the men stay on the job.Without going into a discussion of the legaltheory at this point, it is the opinion of the Trial Examiner that if Findley had beendischarged on March 25 after the foregoing events, there would have been a vio-lation of Section 8(a)(1) and (3) and 8(b)(1) and (2) of the Act by the Respond-ents.29However, no discharge was made on March 25 and subsequent to the walkouton that day and subsequent to Bevlin's conversation with Akers, Motz was told byShahane, a vice president of the International Union, that the men had been orderedback to work 30 This intelligence, in the opinion of the Trial Examiner, if believedby Motz, would have tended to create at least a doubt in the mind of the Companythat the Union was acquiescing in the walkout.There would indeed be a questionwhether a discharge at this point was caused by the Union.However, whatever doubts or hopes that Combustion may have had on March 25were quickly resolved or dispelled on March 26.Although the men came to thejobsite on March 26 they refused to work because of the presence of Findley, Markus,and O'Connor, all nonunion men. The reason for not working was the same as onMarch 25 and in the interval the Union had done nothing that would alter theUnion's previously found legal responsibility although Akers was aware of what hadhappened on March 25. Indeed, with respect to the Company, Redel, by his actionsin actively inducing two new employees, Boofer and Bruin, who were reporting forwork on March 26, not to work with Markus and O'Connor because they did nothave union cards, made it unmistakably clear that the Union was not only acquiescingin the walkout but was affirmatively inducing its continuance.The decision by Combustion to discharge Findley, Markus, and O'Connor wasmade on March 26 after the aforementioned events.Motz gave the orders to Bevlinand Bevlin had the papers prepared that evening, Thursday, March 26. Shortlybefore 8 a.m., the starting time for work, on March 27, the three complainants weregiven their termination slips and discharge papers.NeitherMatz nor Bevlin onMarch 26 or 27, prior to the discharges, was aware that Akers on the afternoon ofMarch 26 had told the men to go back to work and had given them letters to thateffect.The Company acted under the impetus of the events of March 25 and 26 asthey took place on the jobsite and these events made it abundantly clear that theunion members, with the acquiescence and encouragement of the Union, were notgoing to work with Findley, Markus, and O'Connor because these three men werenot union members.The Trial Examiner concludes that Combustion discharged the three men becauseof the pressure exerted by the Union which convinced Combustion that unless thenonunion men were terminated there would be no work performed on the Montroseboiler job.It is clear, in the opinion of the Trial Examiner, that Combustion,through its agents, Division Superintendent Motz and Superintendent of ErectionBevlin, was fully aware that the cause of the union opposition to Findley, Markus,and O'Connor was their nonmembership in the Union and that their nonmembershipwas due to their expulsion from the Union because of their fight against that organi-zation.The discharges by Combustion under these circumstances was violative ofSection 8(a) (1) and (3) of the Act.Combustion in its brief argues that, faced with a choice of discharging the threemen or having its job shut down, it simply made a business decision to get the jobgoing and that the union membership status of the three men had nothing to do withspecific acts performed were actually authorized or subsequently ratified shall notbe controllingIn the course of the debates of the 1947 amendments to the Act, Senator Taft, explain-ing theintent of the cited section, stated (93 Cong. Rec. 7001) :29Similarly union business agents or stewards, acting in their capacity of unionofficers,may make their union guilty . . . when they engage in an unfair labor prac-tice in the bill, even though no formal action has been taken by the union toauthorize or approve such conduct.The Trial Examiner deems it helpful under the circumstances of this case to considerthe legal responsibility of the parties at various stages since there were specific actionstaken that may have altered the matter of responsibility at various pointsThe ultimateconclusion will of course be based upon the final posture of the evidence at the time ofthe dischargesiiAt a prior point in this report some puzzling aspects of this conversation have beendiscussed. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe decision to discharge them.The following language of the Court of Appeals forthe Ninth Circuit inN.L R.B v. Star Publishing Co.,97 F. 2d 465, 470, enunciatesthe principle which is and has been applicable to situations of this type:The respondent further contends that it was necessary to make the transfer, andthus engage in the unfair labor practice, because its business would otherwisebe disrupted, and therefore, under all the facts, the transfer was excusable.Wethink, however, the Act is controllingThe Act prohibits unfair labor practicesin all casesIt permits no immunity because the employermaythink that theexigencies of the moment require infraction of the statute. In fact, nothing inthe statute permits or justifies its violation... .31The Trial Examiner is of the opinion that the existence of a grievance procedureand the fact that Findley and Markus did file initial statements of grievance respect-ing their discharges does not foreclose their resort to the processes of the Board.The grievants never filed the necessary factual statements required by the contractfor the processing of grievances and the Company in fact rejected the grievances asuntimely filed and declined to process them on this and other grounds. Cf.N.L.R.B.v.Walt Disney Productions,146 F 2d 44, 47-48 (C.A.9); N.L R.B. v. The RadioOfficers Union of the Commercial Telegraphers Union, AFL, (A. H. Bull SteamshipCompany),196 F. 2d 960, 965 (C.A. 2) affd. 347 U.S. 17.Based on the findings and analyses hereinabove made the Trial Examiner alsoconcludes that the Respondent Union has violated Section 8(b) (1) and (2) of theAct by causing the employer, Combustion, to discharge Findley, Markus, andO'Connor because of their nonmembership in the Union 3231The principle advanced by Combustion in its brief would go far to nullify the con-gressional intent of Section 8(a)(3) and 8(b)(2) of the Act because all discharges ofnonunion employees under threat of or under the actual existence of a strike by a unionwould be attributable to the employer's desire to avoid disruption of his businessThecases cited by Combustion,NLRB. v Edinburg Citrus Association,147 F 2d 353(C A.5) ; N.L R B. v I. Spiewak & Sons,179 F 2d 695 (C A.3) ; Studebaker Corporation,110 NLRB 1307, are distinguishable on their factsInEdinburg,the court noted that"Racial antipathies were involved and feeling was bad" between the two workers who weredischarged and the rest of the workersThe fact that there was also resentment becausethe discharged employees were prounion as contrasted with the sentiments of the otheremployees was not determinative since the union aspect was found by the court to benot an element in the employer's decision to discharge.TheSpiewakcase,inter aha,involved a refusal to reinstate certain strikers whose conduct the court found was notlegitimate concerted activity protected by the ActThe court found that the activitiesof the particular strikers had antagonized the other employees and they were unwillingto work with them. In finding that the refusal to reinstate was not illegal the courtnoted that part of the employees' opposition to working may have been due to the unionactivity of the strikers but on all the facts of the particular case the court was satisfiedthat the employer had not acted illegally InStudebakerthe Board found, in effect, thatthe employees refused to work with certain of the employees who owned cars other thanStudebakers and that the employer suspended the non-Studebaker owners. It was foundthat the union had no policy on the matter of car ownership and did not cause or attemptto cause the work stoppagesBy way of contrast with all the foregoing cases, the instantdischargees were engaged in activity protected by the Act and such activity, or status,particularly their nonmembership in the Union, was the cause of the walkout, ratified andapproved by the Union.32 In considering the evidence and the legal theory of the case the Trial Examiner didexamine and analyze the question of whether Aker's statement and letter to the boiler-makers on March 26 would alter the effect of the Union's prior conduct on March 25 andon the morning of March 26 and thereby exculpate the Union from responsibility forcausing the dischargesAs previously stated, the Trial Examiner has found that since,the Employer was unaware, prior to the discharges, that the Union had, through Akers,addressed the men, orally and in writing, on March 26, in the manner that it did, theanswer to the question of whether or not the Union on the afternoon of March 26 hadrepudiated or neutralized its previously instituted causative pressures, was not essentialto the decision of the case.Clearly, if the Union had made the Company aware that ithad issued the March 26 letter, it could be urged that Union was no longer causing orattempting to cause the discharges in view of its instructions to the men to report forwork and its advice that the Union had not authorized the walkoutOn the other hand,itmight be urged that the entire episode at the union hall, including the letter, was apatently transparent device and that the statements of Akers werepro formaonly in viewof the rather cryptic statements of Akers at the hall, and the tolerated and unremedied COMBUSTION ENGINEERING,INC.203IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,itwill be recommended that they be ordered to cease and desist therefrom andtake certain affirmative active action, appropriate to the circumstances, designed toeffectuate the policies of the Act.Itwill be recommended that Respondent Combustion, offer Andrew Findley,Norman Markus, and Thomas M. O'Connor reinstatement to their former or sub-stantially equivalent position without prejudice to their seniority, if any, and otherrights and privileges.As it has been found that both Respondent Company and the Respondent Unionare responsible for the discrimination against the aforementioned individuals, itwill be recommended that the Respondents, jointly and severally, shall make theseemployees whole for any loss of pay they may have suffered by reason of thediscrimination against them 33Under the circumstances of this case, it will be recommended that the Unionmay terminate its liability for backpay by notifying the Respondent Company, inwriting, that the Respondent Union has no objection to the employment of Findley,Markus, O'Connor, or any other nonunion member employees employed pursuantto the contract, and that the Union will take or has taken effective means to notifyitsmembers that (a) the Union has no policy that requires or expects its membersto refuse to work withnonunionmember employees, and (b) when the Union, inthe course of operating a nondiscriminatory hiring hall referral system, refers mento a job, it expects, intends, and directs that its members not refuse to work withany men so referred for the reason that such men are not members of the Unionand that the Union expects compliance by its members with such a policy.34CONCLUSIONS OF LAW1.International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local No. 83, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.Combustion Engineering, Inc., is an employer within the meaning of Section2(2) of the Act.3.By discharging and discriminating in regard to the hire and tenure of employ-ment and terms and condition of employment of its employees, David Findley,Norman Markus, and Thomas M. O'Connor, thereby encouraging membership in alabor organization, Combustion Engineering, :Inc., has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) and (3) of the Act.4 By causing Combustion engineering, Inc., to discharge and to discriminate inregard to hire and tenure of employment and terms and conditions of employmentopen defiance of Akers' request by some of the men at the 'hall.Another aspect of theproblem would be the possible contention that whichever of the two foregoing interpreta-tionswas placed on the Union's actions and letter, the decisive factor would be theCompany's reaction thereto in appraising the circumstances on the morning of March 27,i e., if the Company was convinced that the Union was repudiating and counteracting thewalkout the Union would not be in the position of causing the discharges ; but, if theCompany was of the opinion that the Union had simply made an ineffectual gesture theanswer might be otherwise. It could also be urged that the Company's actual reactionwas determinate only if it was the proper one under the facts 'as found, e g., if it wasfound that the evidence indicated that the men were prepared to go back to work pursuantto Akers' instructions whereas the Company had concluded in good faith that they wouldnot do so because the Union had merely made a meaningless gesture in that direction.iiReimbursement is to be made in the customary mannerRepublic Steel Corporation v.N L.R B.,311 U S.7 ; F. TV. Woolworth Company,90 NLRB 28984Operation of an exclusive but nondiscriminatory hiring hall by a union, whose mem-bers have been conditioned not to work with nonmembers or who follow such a practice,can well be an anomaly, particularly where, as here, substantially all workers with thenecessary skill and experience are members of the Union 204DECISIONSOF NATIONALLABOR RELATIONS BOARDin violation of Section 8(a) (3) of the Act as aforedescribed, the Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b)(1)and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Leo Fenster,doing business as Mercury Die Cutting CompanyandRobert Johnson.Case No. 3-CA-7517.February 13, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that he cease and desisttherefrom and take affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Leo Fenster,doing business as Mercury Die Cutting Company, his officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Truck Drivers' Local Union No.807, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, by dis-criminatorily discharging any of his employees because of their unionmembership or activities, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment.(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform, join, or assist Truck Drivers' Local Union No. 807, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, to bargain col-130 NLRB No. 20.